DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species a, claims 1, 2, 5-8, and 10 in the reply filed on 30 October 2020 is acknowledged.
Claims 3, 4, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 October 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least 100s, 300, 340, 341, 350, 353, 355, and 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 530.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation, “an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a multiple of 3.”  This claim is incorrectly describes the one-dimensional array shown in FIG. 7 of the disclosure.  For example, an arrangement order of a unit pixel positioned at the Nth row (e.g. 3rd row because N must be a multiple of 3 as claimed) and the first column (the disclosed arrangement here being GBR) and an arrangement order of a unit pixel positioned at the Nth row (e.g. 3rd row) and the Mth column (e.g. 2nd column) (the disclosed arrangement here also being GBR) is not the arrangement order of the unit pixel positioned at the first row and the second column (here being RGB).  For the claim to accurately reflect the disclosed one-dimensional array of FIG. 7, N must be a multiple of 3 plus one (i.e. N=3x+1).  This would be the 1st, 4th, 7th, 10th, etc. rows.
Claim 10 recites the limitation, “wherein a distance between the micro LEDs located at the outermost edge of the semi-finished product module is equal to or less than half of a distance between the micro LEDs.”  It is unclear how a distance between the micro LEDs located at the outermost edge may be equal to or less than half of a distance between the micro LEDs when the micro LEDs located at the outermost edge 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication 2009/0065797, hereinafter Kim ‘797.
With respect to claim 1, Kim ‘797 teaches (FIGs. 2-4) a micro LED semi-finished product module (200) manufactured to be individually bonded to a wiring board (110) as claimed,
wherein the semi-finished product module (200) is modularized by mounting multiple micro LEDs (210) on a circuit board (220) ([0064, 0071]).

With respect to claim 2, Kim ‘797 teaches wherein the semi-finished product module (200) is manufactured such that each of the micro LEDs (210) of each semi-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘797 as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 2019/0304386, hereinafter Kim ‘386).
With respect to claim 5, Kim ‘797 teaches the device as described in claim 1 above with the exception of wherein the circuit board is provided with a thin-film transistor (TFT) circuit.
However, Kim ‘386 teaches (FIG. 2G) TFT circuits (170) to drive light emitting elements (130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit board of Kim ‘797 provided with a thin-film transistor (TFT) circuit as taught by Kim ‘386 to drive light emitting elements.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘797 in view of Hatanaka et al. (US Patent Application Publication 2010/0294547, hereinafter Hatanaka ‘547).
With respect to claim 6, Kim ‘797 teaches (FIGs. 2-4) a micro LED semi-finished product module (200) manufactured to be individually bonded to a circuit board (220) substantially as claimed,
wherein the semi-finished product module (200) is modularized by mounting multiple micro LEDs (210) ([0064, 0071]).
Thus, Kim ‘797 is shown to teach all the features of the claim with the exception of wherein the multiple micro LEDs are mounted on an anisotropic conductive film.
However, Hatanaka ‘547 teaches (FIGs. 1A-3B) an anisotropic conductive (3) film (51) ([0064, 0069-0071, 0078-0082]) to provide an anisotropic conductive joint package that dramatically increases the conductive path density and can be used as an anisotropic conductive member or inspection connector for electronic components such as semiconductor devices (53) in which still higher levels of integration have been achieved ([0034-0035]), including within a display ([0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the multiple micro LEDs of Kim ‘797 on an anisotropic conductive film as taught by Hatanaka ‘547 to provide an anisotropic conductive joint package that dramatically increases the conductive path density and can be used as an anisotropic conductive member or inspection connector for electronic components such as semiconductor devices in which still higher levels of integration have been achieved, including within a display.

With respect to claim 7, Kim ‘797 teaches (FIGs. 2-4) a micro LED semi-finished product module (200) manufactured to be individually bonded to a circuit board (220) substantially as claimed,
wherein the semi-finished product module (200) is modularized by mounting multiple micro LEDs (210) ([0064, 0071]).
Thus, Kim ‘797 is shown to teach all the features of the claim with the exception of wherein the multiple micro LEDs are mounted on an anisotropic conductive anodic oxide film.
However, Hatanaka ‘547 teaches (FIGs. 1A-3B) an anisotropic conductive (3) anodic oxide (2) film (51) ([0064, 0069-0071, 0078-0082], further the abstract pulls all the concepts of the noted paragraphs together to explicitly state “anodic oxide”, e.g. “insulating base is a structural body composed of an anodic oxide film of an aluminum substrate having micropores”) to provide an anisotropic conductive joint package that dramatically increases the conductive path density and can be used as an anisotropic conductive member or inspection connector for electronic components such as semiconductor devices (53) in which still higher levels of integration have been achieved ([0034-0035]), including within a display ([0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the multiple micro LEDs of Kim ‘797 on an anisotropic conductive anodic oxide film as taught by Hatanaka ‘547 to provide an anisotropic conductive joint package that dramatically increases the conductive path density and can be used as an anisotropic conductive member or .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘797, or Kim ‘797 and Hatanaka ‘547 as applied to any one of claims 1, 6, and 7 above, and further in view of Mori et al. (US Patent 6,326,981, hereinafter Mori ‘981).
With respect to claim 8, Kim ‘797, or Kim ‘797 and Hatanaka ‘547 teach the device as described in any one of claims 1, 6, and 7 above with the exception of the additional limitation wherein the semi-finished product module has a one-dimensional array in which a red micro LED, a green micro LED, and a blue micro LED are arranged to form unit pixels, wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a multiple of 3.
However, Mori ‘981 teaches (FIG. 18) a one-dimensional array in which a red micro LED (R), a green micro LED (G), and a blue micro LED (B) are arranged to form unit pixels (defined herein as a single row comprising said red micro LED, said green micro LED, and said blue micro LED), wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semi-finished product module of Kim ‘797, or Kim ‘797 and Hatanaka ‘547 having a one-dimensional array in which a red micro LED, a green micro LED, and a blue micro LED are arranged to form unit pixels, wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a multiple of 3 as taught by Mori ‘981 as an art-recognized arrangement of LEDs capable of realizing a high display density and that provides a good color quality and little color irregularity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘797, or Kim ‘797 and Hatanaka ‘547 as applied to any one of claims 1, 6, and 7 above, and further in view of Joffer et al. (US Patent Application Publication 2008/0225143, hereinafter Joffer ‘143).
With respect to claim 10, Kim ‘797, or Kim ‘797 and Hatanaka ‘547 teach the device as described in any one of claims 1, 6, and 7 above with the exception of the additional limitation wherein a distance between the micro LEDs located at the outermost edge of the semi-finished product module is equal to or less than half of a distance between the micro LEDs.
However, Joffer ‘143 teaches (FIG. 1) micro LEDs (13A) formed nearly flush with an outermost edge of a wiring board (12) and significantly less than half the distance between said micro LEDs to said outermost edge ([0030]) to provide high definition electronic sign displays ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a distance between the micro LEDs located at the outermost edge of the semi-finished product module of Kim ‘797, or Kim ‘797 and Hatanaka ‘547 equal to or less than half of a distance between the micro LEDs as taught by Joffer ‘143 to provide high definition electronic sign displays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malstrom et al. (US Patent Application Publication 2009/0009998); Ahn et al. (US Patent Application Publication 2020/0083412); Kim et al. (US Patent Application Publication 2020/0111404); Tucker (US Patent 6,314,669); Bower et al. (US Patent 
Elion et al. (US Patent Application Publication 2005/0007327) teaches a display comprising alternating red, green, and blue patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893  

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893                                                                                                                                                                                                                                                                                                                                                                                                              


16370